DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,071,239. Although the claims at issue are not identical, they are not patentably distinct from each other because while the instant application claims A filter assembly, and Patent, 11,071,239 claims also A filter assembly with additional details of structure.

Claim 1 of instant application
Claim 33 of Patent 11,071,239
1. A filter assembly comprising:
a monolithic filter having a surface; and
a heat sink coupled to the surface of the monolithic filter, the heat sink
comprising a layer of thermally conductive material that has a thickness that is greater than about 0.02 mm.
1. A filter assembly comprising: a monolithic filter having a generally planar surface; a heat sink directly attached to the generally planar surface of the monolithic filter, the heat sink comprising a layer of thermally conductive material that has a thickness that is greater than about 0.02 mm; and an additional monolithic filter directly attached to the layer of thermally conductive material of the heat sink in a stacked arrangement such that the monolithic filter is directly attached to a first surface of the layer of thermally conductive material, and the additional monolithic filter is directly attached to a second surface of the layer of thermally conductive material that is opposite the first surface of the heat sink; at least one via extending from the additional monolithic filter through the heat sink to the monolithic filter.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert Smith-Gillespie (Smith-Gillespie) US 2014/0036533.
As per claim 1 Smith-Gillespie disclose;
A filter assembly (fig. 2a and 3A item 333 is part of reflector 130 para 0058) comprising: a monolithic filter (Fig. 3A)  having a surface; and a heat sink (110) coupled to the surface of the monolithic filter (Fig. item 333 is part of item 130 and 130 is attached to), the heat sink (110) comprising a layer of thermally conductive material (Para 0036 aluminum) that has a thickness (Para 0036 between 1mm and 2 mm) that is greater than about 0.02 mm.

As per claim 8 Smith-Gillespie disclose;
the thickness (1 to 2 mm) of the layer of thermally conductive material (110) is selected such that performance of the filter assembly is substantially unaffected by the layer of thermally conductive material. (Assembly of fig. 2a is working assembly there for disclose proper thickness, e.g. to properly cool assembly)

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith-Gillespie.
As per claim 17 Smith-Gillespie disclose;
A multi-layer organic filter assembly (fig. 2a and 3A item 333 is part of reflector 130 para 0058) comprising: 
a monolithic filter (Fig. 3A) having a surface; and 
a heat sink (110) coupled to the surface of the monolithic filter, the heat sink comprising a layer of thermally conductive material (Para 0036 aluminum).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Gillespie in view of Minoru Takaya (Takaya) US 2002/0132898.
Regarding Claims 2-4 Smith-Gillespie disclose
the monolithic filter comprises an organic dielectric material (Para 0057 “Monolithic filter may comprise any suitable materials. In various exemplary embodiments, monolithic filter 333 comprises one or more of borosilicate
glass, aluminosilicate glass, and/or the like.”). But does not specifically disclose
monolithic filter comprises an organic dielectric material.
organic dielectric comprises liquid crystalline polymer
the organic dielectric comprises polyphenyl ether. 
However in analogues art of making filters, Takaya disclose,  monolithic filter comprises an organic dielectric material. (Para 0126)
-	organic dielectric comprises liquid crystalline polymer. (Para 0013 and 0262 “ceramic powder may also be a single crystal or polycrystalline powder.”)
-	the organic dielectric comprises polyphenyl ether. (Para 0010 “polyphenylene ether resin”) and further teaches various combinations are possible as per requirement or application specific use of different materials (para 0028)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Smith-Gillespie and Takaya by incorporating the teaching of Takaya, into the system of Smith-Gillespie to use various organic dielectric materials. One having ordinary skill in the art would have found it motivated to use teachings of Takaya to use organic dielectric materials as based on requirement to construct filters for various different applications and devices.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Gillespie in view of Reza A. Pagaila (Pagaila) US 2011/0018114.
Regarding Claims 5-6 Smith-Gillespie disclose
Heatsink 110 may comprise copper, aluminum, or other suitable thermally conductive material (Para 0036). But does not specifically disclose
the layer of thermally conductive material comprises alumina.
the layer of thermally conductive material comprises aluminum nitride.
However in analogues art of making filters, Pagaila disclose,  the layer (fig. 3b item 104) of thermally conductive material comprises alumina. (Para 0042 “alumina”)
-the layer of thermally conductive material comprises aluminum nitride. (Para 0042 “aluminum nitride (AlN)”)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Smith-Gillespie and Pagaila by incorporating the teaching of Pagaila, into the system of Smith-Gillespie to use various thermally conductive material. One having ordinary skill in the art would have found it motivated to use teachings of Pagaila to use thermally conductive material as based on requirement to dissipate heat as required as an optional material.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith-Gillespie in view of Shih-Chieh Chao (Chao) US 8,891,241.
Regarding Claim 7 Smith-Gillespie disclose
Heatsink 110 may comprise copper, aluminum, or other suitable thermally conductive material (Para 0036). But does not specifically disclose, well known feature, the layer of thermally conductive material defines at least one thermal fin.
However in analogues art of making filters, Chao disclose well known, the layer of thermally conductive material (fig. 1A 120) defines at least one thermal fin (Fig. 1A) .
-the layer of thermally conductive material comprises aluminum nitride. (Para 0042 “aluminum nitride (AlN)”)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Smith-Gillespie and Chao by incorporating the teaching of Chao, into the system of Smith-Gillespie to add fins. One having ordinary skill in the art would have found it motivated to use teachings of Chao to add fin to get more cooling capacity and to increase processing power.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith-Gillespie in view of Raymond W Bae (Bae) US 20190221448.
Regarding Claim 9 Smith-Gillespie disclose
Heatsink 110 may comprise copper, aluminum, or other suitable thermally conductive material (Para 0036). But does not specifically disclose
the layer of thermally conductive material is configured to electrically shield the filter.
However in analogues art of making filters, Bae disclose well known the layer of thermally conductive material is configured to electrically shield the filter. (Para 0030 “semiconductor cover 122 can be a heat sink, a hermetically sealing encasement, a radio frequency shield, or a combination thereof”)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Smith-Gillespie and Bae by incorporating the teaching of Bae, into the system of Smith-Gillespie to use heat sink as a shield. One having ordinary skill in the art would have found it motivated to use teachings of Bae to shield assembly through heat sink to save additional component.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Gillespie in view of Shaowu Huang (Huang) US 20180102578.
Regarding Claim 10 Smith-Gillespie disclose;
Heatsink 110 may comprise copper, aluminum, or other suitable thermally conductive material (Para 0036). But does not specifically disclose
an additional monolithic filter coupled to the layer of thermally conductive material of the heat sink in a stacked arrangement such that the monolithic filter is coupled to a first surface of the layer of thermally conductive material, and the additional monolithic filter is coupled to a second surface of the layer of thermally conductive material that is opposite the first surface of the heat sink.
However in analogues art of making filters, Huang disclose well known method of stacking e.g., an additional monolithic filter coupled to the layer of thermally conductive material of the heat sink in a stacked arrangement (fig. 3, 4) such that the monolithic filter is coupled to a first surface of the layer of thermally conductive material (Para 0046 “heat sinks”), and the additional monolithic filter is coupled to a second surface of the layer of thermally conductive material that is opposite the first surface of the heat sink (Fig. 3, 4 and para 0046).
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Smith-Gillespie and Huang by incorporating the teaching of Huang, into the system of Smith-Gillespie to stack assembly. One having ordinary skill in the art would have found it motivated to use teachings of Huang to stack assembly of filters to provide dramatic reduction in size. (Abstract)

Regarding Claims 11-14 combination of Smith-Gillespie and Huang tech;
-wirebond pads (Fig. 5) coupled to the additional monolithic filter (204).
-the additional monolithic filter has a top surface and a bottom surface that is opposite the top surface of the additional monolithic filter, and wherein the wirebond pads are arranged on the top surface of the additional monolithic filter. (Fig.3-5)
-the additional monolithic filter is coupled with the layer of thermally conductive material at the bottom surface of the additional monolithic filter.( Para 0046 “heat sinks”)
-at least one via (Fig. 5 item 500) extending from the additional monolithic filter through the heat sink (202) to the monolithic filter (204).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Gillespie in view of Paul Rudy (Rudy) US 20190323663.
Regarding Claims 15 and 16 Smith-Gillespie disclose;
Power density of circuit operating at  (Para 0036 “large monitor backlights may be configured with 3 .5 mmx3 .5 mm 0.5 watt LEDs, 5 mmx5 mm 1 watt). But does not specifically disclose,
the filter assembly has an area power capacity greater than about 0.05 W / mm2 at about 300 MHz. and the filter assembly has a power capacity of greater than about 1 W at about 300 MHz.
However in analogues art of making filters, Rudy disclose well known method of expressing power density, the filter assembly has an area power capacity greater than about power densities of over 1 W/mm.sup.2, 100 W/mm.sup.2, or even over 2,500 W/mm.sup.2 (Para 0036) and frequency range of operation at 50 to 300 MHz see para (0462)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Smith-Gillespie and Rudy by incorporating the teaching of Rudy, into the system of Smith-Gillespie to stack assembly. One having ordinary skill in the art would have found it motivated to use well known teachings of Rudy to configure circuit at required power density.
Further It would have been obvious to one of ordinary skill in the art at
the time before the effective filing date of the claimed invention to design circuit based on power density since it was known in the art to describe circuit capacity based on power density OR to design circuits based on power density.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Gillespie in view of Roy H. Olsson (Olsson) US 8669823.
As per claim 18-20 Smith-Gillespie disclose;
A multi-layer organic filter assembly (fig. 2a and 3A item 333 is part of reflector 130 para 0058) comprising: 
a monolithic filter (Fig. 3A) having a surface; and 
a heat sink (110) coupled to the surface of the monolithic filter, the heat sink comprising a layer of thermally conductive material (Para 0036 aluminum).
Smith-Gillespie does not teach, the filter assembly exhibits a first insertion loss at about 25 0C and at a first frequency; 
the filter assembly exhibits a second insertion loss at a second temperature and at about the first frequency; 
a temperature difference between the first temperature and the second temperature is about 30 0C or greater; and 
a difference between the second insertion loss and the first insertion loss is about 5 dB or less.
	However in analogues art of filtering electronics device with monolithic structure Olsson, teaches method of tuning the assembly for insertion loss varies from 4.4 dB at ambient temperature (around 15-35 deg. C) to 5 dB at 135° C. above ambient. 135 deg. C cover second temperature 85 deg. C and 55 deg. c 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Smith-Gillespie and Olsson by incorporating the teaching of Olsson, into the system of Smith-Gillespie to stack assembly. One having ordinary skill in the art would have found it motivated to use well known teachings of Olsson to thermally tune filter circuit for minimum loss and to fine tune circuit for optimum results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835